DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 2, 2021, has been entered.  Claims 1, 2, 4, 5, 7-10 and 12-20 are currently pending in the application.
This application is in condition for allowance except for the presence of claims directed to inventions non-elected without traverse.  Accordingly, claims 8, 9 and 12-18 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui-Shan King on November 3, 2021.
The application has been amended as follows: 
Claim 1, line 9: insert a “.” after “1.5 wt”; insert “.” after “8.8 wt”;
Claim 1, line 14: insert a “,” after “carbohydrates”.
Claims 8, 9 and 12-18: Cancel

REASONS FOR ALLOWANCE

Claims 1, 2, 4, 5, 7, 10, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art fails to teach or suggest a liquid system as claimed, wherein one of the first and second components is a food grade acid, and where the liquid system has a pH as claimed upon dilution.  While the prior art of van Spronsen teaches a liquid system that is a deep eutectic solvent, van Spronsen does not provide motivation to include the food grade acid in an amount sufficient such that the liquid system, when diluted, would have a pH as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791